Title: From John Patten Emmet to University of Virginia Board of Visitors, 3 April 1826
From: Emmet, John Patten
To: University of Virginia Board of Visitors


Gentlemen;
University
April 3rd, 26
I have the honor, agreeably to the Enactments, to lay before you the journal of the Faculty. In company with them are two reports of Committees appointed by the Faculty; one (marked A) relates to a Police and the other (marked B, is upon our Enactments. They are both respectfully submitted for your most serious consideration.In conclusion, Gentlemen, I beg to present my sincerest respects.John P. EmmetSecretary of the FacultyReport of Messrs Bonnycastle, Tucker and Emmet (A) addressedTo the Rector and Visitors of the University of Virginia.The Faculty think it their duty, again to press upon the attention of the Rector and Visiters, the urgent necessity of some provision by which the civil government, provided for the University, may be rendered efficient. They, again, submit the expediency of establishing a Police as the most probable means of accomplishing this end.The Faculty need not remind the Rector and Visitors of the disorders, which a want of moral restraint occasioned among the Students, during the last Session; or of the injurious character, which the University has, in consequence, obtained. These circumstances are, unfortunately, too notorious. But they have to report, that a recurrence of these disturbances has already taken place; that the Professors and Students, of regular habits, have again been annoyed by parties of noisy and drunken young men, returning home, at all hours of the night,—disturbing the University and damaging the Premises, without fear of punishment since nearly certain of escaping detection.The obstacles to be encountered in putting a check upon these disorders, are as follows.1st The difficulty of procuring evidence. This, at present, is so great, that the Faculty are notoriously the last, whom the name of an Offender reaches.2nd The perfect facility which a Student possesses of entering or leaving the University, at any hour of the Day or Night free from Observation and Interference.3rd This evils arising from the extent of ground, which the Dormitories cover. These evils may be thus enumerated.—The security given to Vices that are unaccompanied with riot; as gaming and the introduction of Women.—The difficulty created in ascertaining the particular Dormitory in which disturbing noises  take place.—The facility with which Offenders can escape upon the slightest alarm.Favoured by the darkness of the Arcades and the circumstances, already set forth, a single Rioter may, now, pass through the University at Night, and, by shouting, knocking at the doors, ringing Bells or firing gunpowder annoy the whole Establishment for hours. Nor will he be questioned unless a Professor rises from his Bed to go in pursuit—we may add, unless the Delinquent himself chooses to be taken, for the means of escape are so numerous, as  always to be possible when sought after!The inefficacy of the present system of civil government, to prevent these disorders, has been fully manifested by the result of last year’s experience; and more particularly, by the circumstances which occurred on the 1st of October, when the personal interference of the Professors, aggravated a slight disturbance into one of a most serious nature, and exposed them to gross insult and injury. While upon this subject, the Faculty cannot refrain from stating their entire belief in, what seems to be, the public opinion, that a recurrence of a similar disturbance, this year, would have the strongest tendency to ruin the EstablishmentInterference on the part of Professors, destroys the respectful feelings which Students ought to entertain towards them, and  increases the extent and notoriety of Offences. This has, indeed, been evident upon every occasion; and, on the ground of Policy alone, the Professors, very rarely would be induced, to recur to the measure. But the instance of October, to which we have alluded, shews such interference to be attended with so much probability of loss of respect—of insult and personal violence, that the Professors, reluctently, feel themselves compelled to state, their determination, as Individuals, not to perform this part of the duty assigned them. They cannot conceive any remuneration, sufficient to compensate the danger of injury to their persons from stones and brickbats, or to their feelings, as Gentlemen, from the coarse abuse of Rioters and Drunkards.The Rector and Visiters will perceive that no method remains, under the Enactments, of quelling a disturbance or of gaining information respecting the Persons by whom such disturbance may be committed. The Board of Censors would be under the same disadvantages, as the Professors are; neither does there remain the slightest hope of its being effectually established. Even the best Students regard it with odium as only calculated to make them spies upon each other.—It remains for the Faculty to point out to the Rector and Visitors some of the advantages with which, in their opinion, a Police would be attended and to suggest the principles upon which it might be formed.Watchmen, when properly distributed, by repairing immediately to the spot where any disturbance may take place, would be enabled, at once, to disperse the Rioters, or to ascertain their names for the information of the Faculty. While employed in going their rounds, they would be enabled, by  quiet observation, to notice the Dormitories in which gambling, drinking and other  immoral practices were going on. By such an arrangement, moreover, an effectual check would be put upon those silent vices which are, now, beyond our observation, but which, nevertheless, are known to be in frequent practice to the latest hours of night. From their situation in the University, the Watchmen would be among the first to hear reports in circulation and to give information, to the Faculty, upon points, respecting which, it now seems to be a principle with every one connected with the Establishment, to withhold all testimony.A Police, consisting of six able-bodied White men, unconnected with the University, would, it is imagined, prove sufficient. These men might be placed under the direction of the Proctor and still be subject to the control of the Faculty.(B)Report of Messrs Key, Long and Blaettermann.In enactment (43) all cases of disorderly conduct “within the precincts” are subject to a major or monor punishment. We are thus, by the clause “within the precincts” prevented from punishing the most outrageous conduct in the immediate neighbourhood provided it be but a foot without the Precincts. Such cases have occurred. It is suggested therefore, that the words “within the Precincts” be omitted.The whole Faculty without exception complain that the greatest injustice is done to the Students, the Professors and the Character of the University, by the continued and undiminished difficulty of procuring Books for the Classes. Many students have expressly stated that they have been prevented from entering certain classes from the want of text Books; and many, who have entered, have, from the same circumstance, met with insuperable difficulties.To specify a few instances of the difficulty of procuring the books required: Butler’s Ancient Maps were ordered twelve months ago. Not a copy has arrived; but instead of them, some worthless maps published by Messrs Hilliard &c. Even where Mr Hilliard is the publisher (as of the Cambridge translation of Lacroix Algebra) the supply is so short that many of the class are without the Book; though Mr H. could suffer no loss, were double the required number lying unsold in Mr Jones’ store. In modern languages; for the Anglo-Saxon (which many wish to study) there are only two books for the whole class, and both of them belong to the Library. The only 
German textbooks are procured by the students themselves. In Italian scarcely a single grammar is to be had; and numerous other instances might be adduced.The Faculty beg also to direct the attention of the Visitors to the Hacks which travel, between the University and Charlottesville, every hour of the day and night. They are chiefly employed in conveying the Students to the  Taverns and then bringing them back in a state of intoxication, when they insult every body on the road, and, on their arrival at the University disturb all the peaceable by their disorderly uproar. If the hacks were limited to certain hours and restrained from carrying students up the lanes, or even within the Precincts, the nuisance would be somewhat diminished. It may be observed that one of them is kept by an Hotel-Keeper.On Sunday () some young men, supposed to be Students and others, were in Mr Conways house, intoxicated and behaving in a riotous and disorderly manner. Mr C. was not then at home, but is acquainted with the names of the Offenders. He says they came intoxicated and had nothing to drink at his house. The Secretary, by order of the Faculty, required  him to give up the names, which, from motives of delicacy &c Mr C. declined doing. The Faculty are thus prevented from inflicting a proper punishment, by one of the Hotel Keepers refusing to give them the information he possesses. This occurrence shews the necessity of some additional regulations to secure order and decency within the precincts. It is well known that the Students exercise over the Hotel-Keepers a tyrannical influence; and the consequences of this, are felt by the Faculty as well as by those who are immediately subjected to it. The Hotel Keepers become part of the Body of the Students, and (as in the present case) enter into their school-boy combinations, influenced, as we are told, by motives of delicacy, (and perhaps, too, by a high sense of honor). Instead then of having the active co-operation of six men, who, from their ages and situation, are bound to preserve order, the Faculty have learnt from experience, that they are obstacles to the good government of the Institution.—The Faculty think they are justified in believing, that “feelings of delicacy” and a sense of honor would prevent the Hotel Keepers from giving voluntary information in the worst case that can be imagined; and they believe that the same delicacy would induce them, in all cases to refuse the information they might be called on to give. ’Till these scruples, then, are removed, drunkenness, riotous conduct, profane and indecent language will be countenanced by the Hotel Keepers and, can only be occasionally punished by the Faculty. The Faculty think that it is not ‘delicacy’ but fear, which prevents the Hotel keepers from doing their duty. They believe that half the board is not paid in advance, by all, according to the regulation, and that it is not, at least, in many cases demanded. This is sufficient to shew that the students do now possess too much power and the hotel-keepers too little firmness and independence of character. A student can now leave an hotel at a moment’s notice. This power has, in one case, produced an anonymous letter from some students to an hotel keeper, in which they threatened to leave his hotel if the diet is not improved.—It might, therefore, be expedient to prevent the students from removing to another hotel after the expiration of some time to be named (say one half of the Session).The Faculty think that the hotel Keepers ought to be admonished by the Visitors, and urged to inform the Faculty of the numerous violations of decency and good order which disgrace the Institution; and they think the hotel Keepers ought to be bound to give information, when required, of all disturbances in their houses and the immediate neighbourhood, under pain of immediate dismissal.—The Faculty would further suggest that there are two or three shops, between the University and Charlottesville, the Proprietors of which, have no proper licence; and where, it is a matter of general notoriety that the Students are in the habit of resorting for the purpose of drinking and practising other vices.